Citation Nr: 1420253	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-26 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1977.  The Veteran died in December 2009, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The appellant and the Veteran married in February 1983.

2.  The appellant and the Veteran divorced in January 1994.

3.  The Veteran died in December 2009.

4.  The appellant did not live continuously with the Veteran from the date of marriage to the date of his death because of irreconcilable differences.

5.  The appellant was not the spouse of the Veteran at the time of his death.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because the application of the law to the undisputed facts is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

The Board sympathizes with the appellant in light of her loss.  However, the Board finds that the appellant was not the spouse of the Veteran at the time of his death.  Specifically, the appellant and the Veteran married in February 1983.  The appellant and the Veteran divorced in January 1994.  The Veteran died in December 2009.

For VA purposes, "surviving spouse" means a person whose marriage to the Veteran who, inter alia, was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  As the appellant acknowledged in her January 2011 claim that she and the Veteran had divorced prior to his death, and that the Veteran was married to another person at the time of his death, the appellant was clearly not the spouse of the Veteran at the time of his death.  As such, she does not qualify as the surviving spouse of the Veteran for VA purposes.  Id.

Furthermore, 38 C.F.R. § 3.50(b)(1) requires that a surviving spouse live with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  Here, the appellant reported in her January 2011 claim that she did not live continuously with the Veteran from the date of marriage to the date of his death because of irreconcilable differences.  As such, misconduct of or procured by the Veteran without the fault of the appellant is not found.  Thus, on this basis as well as on the basis of not being married at the time of death, the appellant is not the Veteran's surviving spouse.  Id.

As the dispositive facts in this case regard the divorce of the appellant and the Veteran in January 1994, and not the validity of their marriage in February 1983, the provisions of 38 C.F.R. § 3.52 are inapplicable to this case.


ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


